Citation Nr: 1307474	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hepatitis C, prior to March 6, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for hepatitis C, for the period beginning March 6, 2010, and ending October 18, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for hepatitis C, for the period beginning October 19, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hepatitis C and assigned a noncompensable rating, effective April 18, 2006.  

In a March 2011 rating decision, the Veteran's disability rating was increased to 10 percent, effective March 6, 2010.  In a June 2012 rating decision, the Veteran's disability rating was increased to 20 percent, effective October 19, 2011.  The issue concerning the evaluation of the Veteran's hepatitis C remains before the Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2010 and August 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that additional evidence has been added to the record, which has not yet been considered by the RO.  However, the Veteran has waived initial RO consideration of that evidence.


FINDINGS OF FACT

1.  Prior to March 6, 2010, the Veteran's hepatitis C was asymptomatic, except for symptoms of vague abdominal discomfort, and the Veteran was not receiving treatment for the disease.

2.  For the period beginning March 6, 2010 and ending October 18, 2011, the Veteran's hepatitis C was manifested by symptoms of fatigue, low energy level, loss of appetite, and weight loss; there was no evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the previous 12-month period; symptoms of even greater duration were clearly not demonstrated.

3.  For the period beginning October 19, 2011, the Veteran's hepatitis C was manifested by symptoms of weight loss, low energy level, and daily fatigue; there was no evidence of, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the previous 12-month period; symptoms of even greater duration were clearly not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hepatitis C, prior to March 6, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2012).

2.  The criteria for a rating in excess of 10 percent for hepatitis C, for the period beginning March 6, 2010, and ending October 18, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2012).

3.  The criteria for a rating in excess of 20 percent for hepatitis C, for the period beginning October 19, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).  

The RO assisted the Veteran in substantiating his claim by obtaining records of treatment reported by the Veteran, including service treatment records and VA treatment records, and affording him VA examinations in November 2006, March 2010 and October 2011.  Although the March 2010 examination was inadequate for rating purposes, the Board finds that the November 2006 and October 2011 examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  There is no evidence or contention that there has been a change in the disability since the last examination in October 2011.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Factual Background

Service treatment records show that the Veteran underwent a blood transfusion during active duty.  However, they are negative for any evidence of complaints, treatment or diagnosis of hepatitis A, B or non A/B.  

Outpatient treatment records from the VA Medical Center in Gainesville, Florida (VAMC Gainesville) show that the Veteran was discovered to have chronic active hepatitis C on routine screening in February 2006.  The diagnosis was confirmed in March 2006.  Hepatitis B surface antigen and hepatitis B surface antibody studies were negative in March 2006, ruling out hepatitis B as possible cause of the Veteran's chronic active hepatitis.  Clinic note of October 2006 revealed that the Veteran had no history of jaundice.

The Veteran was afforded a VA examination in November 2006, in response to his claim for service connection.  Besides complaints of generalized, vague abdominal pain, not specifically in the right upper quadrant, the Veteran's condition was noted to be asymptomatic, and the examiner also noted that the Veteran had opted for no treatment except for a "wait and watch" approach, and therefore, he had no medication side effects.  There was no evidence of malnutrition or muscle wasting, and a longitudinal review of records showed no evidence of weight loss.  There was also no indication of hepatomegaly or splenomegaly, and there were no indications of spider telangiectasia of the presternal skin.  Laboratory results showed no portal hypertension, and the examination was negative for asterixis on wrist dorsiflexion or palmar erythema.  In addition, there were no dilated superficial subcutaneous abdominal veins.

As noted above, in the November 2006 rating decision on appeal, the RO granted service connection for hepatitis C, with a noncompensable evaluation, effective April 18, 2006.

Outpatient treatment records from the VAMC Gainesville dated in 2007 reflect that the Veteran wanted to proceed with antiviral treatment, and records from 2009 indicate that he had been treated for hepatitis C, but the treatment was not completed.  Records from 2009 also show that the Veteran denied fatigue, loss of appetite or weight loss.

In accordance with the Board's January 2010 remand instructions, the Veteran was afforded a VA examination in March 2010.  The examiner commented on the Veteran's weight loss and lack of treatment for his hepatitis C.  The examiner also remarked on the Veteran's low energy level, and indicated that his employability and activities of daily living were limited by his reported fatigue.  The March 2010 VA examiner did not, however, make any findings pertaining to malaise, anorexia, indications of malnutrition, other than weight loss, and did not describe the frequency or severity of the Veteran's fatigue.  Accordingly, the Board found that the examination was inadequate for rating purposes, and remanded the claim again to afford the Veteran another VA examination.

Outpatient treatment records from the VAMC Gainesville dated from February 2010 show that the Veteran was ready to start hepatitis C therapy, and records from February 2011 show that he complained of fatigue, loss of appetite and weight loss.

As noted above, in a March 2011 rating decision, the Veteran's disability rating for his service-connected hepatitis C was increased to 10 percent, effective March 6, 2010.  

The Veteran was afforded another VA examination in October 2011.  The Veteran complained of daily fatigue, but no malaise, weight loss, abdominal pain, nausea, or other Diagnostic Code 7354 symptoms of "vomiting, anorexia, arthralgia, and right upper quadrant pain," or incapacitating episodes during the previous 12 months.  The examiner noted that there was no evidence of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), portal hypertension, splenomegaly, persistent jaundice or hepatomegaly.  The examiner also noted that results of April 2010 laboratory results showed evidence of an echogenic liver, but otherwise unremarkable findings.  The Veteran additionally reported that his hepatitis C impacted his ability to work, due to fatigue, but the examiner opined that the Veteran's hepatitis C did not preclude physical or sedentary employment, and it was noted that the Veteran was receiving Social Security Administration (SSA) disability for his posttraumatic stress disorder.  The Veteran also did not contend that he was unemployable solely as a result of his hepatitis C.  The Veteran was diagnosed with active hepatitis C and diabetes mellitus.

As noted above, in a June 2012 rating decision, the Veteran's disability rating for his service-connected hepatitis C was increased to 20 percent, effective October 19, 2011.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 7354, a compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

Note 1 under Diagnostic Code 7354 states:  Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Code 7354 (2012).

Cirrhosis as a sequella of hepatitis C is rated as 100 percent disabling when it causes generalized weakness, substantial weight loss, and persistent jaundice, or with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent disability rating is assigned for cirrhosis when there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks.  A 50 percent disability rating is assigned for cirrhosis when there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  A 30 percent disability rating is assigned when there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  A 10 percent disability rating is assigned when there are symptoms such as weakness, anorexia, abdominal pain and malaise.  38 C.F.R. § 4.114, Diagnostic Code 7312.

For evaluation under diagnostic code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 7312, Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Period prior to March 6, 2010

As noted above, in order for the Veteran to receive a compensable rating of 10 percent under Diagnostic Code 7354, there must be serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

Outpatient treatment records from the VAMC Gainesville show that the Veteran was diagnosed with chronic active hepatitis C in early 2006, with no history of jaundice.  On VA examination in November 2006, he complained of abdominal discomfort, but otherwise his condition was noted to be essentially asymptomatic.  There was no evidence of intermittent fatigue, malaise, and anorexia or incapacitating episodes during this period.  Therefore, a compensable disability rating is not warranted prior to March 6, 2010, under Diagnostic Code 7354.

Period beginning March 6, 2010, and ending October 18, 2011

In order for the Veteran to receive a disability rating in excess of 10 percent under Diagnostic Code 7354, there must be evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

On VA examination in March 2010 , the examiner noted the Veteran's weight loss, low energy level and reported fatigue.  He also noted the lack of treatment for the Veteran's hepatitis C.  The examiner did not, however, make any findings pertaining to malaise or anorexia, and did not describe the frequency or severity of the Veteran's fatigue.  Furthermore, the examiner did not indicate whether the Veteran's condition required continuous medication or caused incapacitating episodes.  

The only other medical evidence of record documenting the Veteran's symptoms for this period are VA treatment records dated from December 2009 to March 2010.  Although they reflect that the Veteran reported in February 2010 that he was ready to start hepatitis C therapy, and that he reported fatigue, loss of appetite and weight loss in February 2011; they do not show evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes.  Higher ratings require incapacitating episodes of even larger duration and are therefore clearly not warranted.  Accordingly, a disability rating in excess of 10 percent is not warranted for this period, under Diagnostic Code 7354.

Period beginning October 19, 2011

In order for the Veteran to receive a disability rating in excess of 20 percent for his hepatitis C, there must be evidence of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

On VA examination in October 2011, the Veteran again complained of daily fatigue, but no malaise, weight loss, abdominal pain, nausea, or other Diagnostic Code 7354 symptoms of "vomiting, anorexia, arthralgia, and right upper quadrant pain," or incapacitating episodes during the previous 12 months.  The examiner also noted that the Veteran did not require continuous medication for control of his liver disease, and that there was no evidence of cirrhosis.  There was also no evidence of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), portal hypertension, splenomegaly, persistent jaundice or hepatomegaly.  Therefore, a rating in excess of 20 percent is not warranted for this period, under Diagnostic Code 7354.

Outpatient treatment records from the VAMC Gainesville dated from March 2011 to December 2011 have also been reviewed.  These records do not show that the Veteran meets the criteria for a disability rating in excess of 20 percent during this period.  The Board would also again note that higher ratings require incapacitating episodes of even larger duration and are therefore clearly not warranted.  

The Board also notes that, as there is no evidence of cirrhosis of the liver, a higher rating under Diagnostic Code 7312 is not warranted for any period on appeal.

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation for the disability at issue, for any period on appeal.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and his statements to the VA examiners.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran complete competence and credibility in reporting his symptoms and the impact of those symptoms on his daily activities, nothing in the lay evidence shows his disability picture more closely approximated the schedular criteria for a higher rating during any period on appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected hepatitis C disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 is not in order.

Finally, the Board would like to point out that while there is evidence that the Veteran's symptoms of hepatitis have some impact on his employability, the Veteran is already in receipt of a total disability rating based on unemployability (TDIU), and there is no evidence and the Veteran has not contended that the symptoms of hepatitis alone preclude the Veteran's employment.  Consequently, the Board does not find that the record has raised an implied claim of TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  









ORDER

An increased rating for hepatitis C for the period prior to March 6, 2010, is denied.

An increased rating for hepatitis C for the period beginning March 6, 2010, and ending October 18, 2011, is denied.

An increased rating for hepatitis C for the period beginning October 19, 2011, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


